Citation Nr: 1021693	
Decision Date: 06/11/10    Archive Date: 06/21/10

DOCKET NO.  07-02 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

1.  Entitlement to service connection for chronic 
hypertension claimed as secondary to Agent Orange exposure.  

2.  Entitlement to service connection for a chronic 
cardiovascular disorder.  

3.  Entitlement to service connection for a chronic bilateral 
leg disorder.  

4.  Entitlement to an increased disability evaluation for the 
Veteran's low back degenerative arthritis, currently 
evaluated as 20 percent disabling. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission




ATTORNEY FOR THE BOARD

R. Morales


INTRODUCTION

The Veteran had active service from October 1967 to August 
1970.  The Veteran served in the Republic of Vietnam.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a December 2005 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) which denied an 
increased disability evaluation for the Veteran's low back 
degenerative arthritis.  In November 2007, the RO denied 
service connection for hypertension, coronary artery heart 
disorder, and a bilateral leg disorder.  

On October 13, 2009, in accordance with authority provided in 
38 U.S.C. § 1116, the Secretary of Veterans Affairs announced 
his decision to establish presumptions of service connection 
based upon exposure to herbicides within the Republic of 
Vietnam during the Vietnam era for ischemic heart disease, 
Parkinson's disease, and B cell leukemias.  As required by 38 
U.S.C. § 1116, the Department of Veterans Affairs (VA) will 
issue regulations through notice and comment rule-making 
procedures to establish the new presumptions of service 
connection for those diseases.  Those regulations will take 
effect on that date that a final rule is published in the 
Federal Register.  Until that time, the VA does not have 
authority to establish service connection and award benefits 
based upon the planned new presumptions.  On November 20, 
2009, the Secretary of the VA directed the Board to stay 
action on all claims for service connection that cannot be 
granted under current law but that potentially may be granted 
based on the planned new presumptions of service connection 
for ischemic heart disease, Parkinson's disease, and B cell 
leukemias based upon exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era.  As the Veteran's 
claim for service connection for a chronic cardiovascular 
disorder may be affected by the new presumptions, the Board 
must stay action on that matter in accordance with the 
Secretary's directive.  Once the planned final regulations 
are published, the adjudication of the claim will be resumed.  

In reviewing the record, the Board observes that the Veteran 
has moved from Florida to Texas.  Action should be taken to 
transfer the Veteran's claims file to the appropriate 
Regional Office.  

The issues of service connection for chronic hypertension and 
a chronic bilateral leg disorder and an increased evaluation 
for the Veteran's low back degenerative arthritis are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  The Department of Veterans Affairs (VA) 
will notify the Veteran if further action is required on his 
part.  

In October 2009, the Veteran submitted an informal 
application to reopen his claim of entitlement to service 
connection for Type II diabetes mellitus claimed as secondary 
to Agent Orange exposure and an informal claim of entitlement 
to service connection for a chronic skin disorder to include 
rashes claimed as secondary to Agent Orange exposure.  The 
issues of whether new and material evidence has been received 
to reopen the Veteran's claim of entitlement to service 
connection for Type II diabetes mellitus and service 
connection for a chronic skin disorder to include rashes have 
not been adjudicated by the RO.  Therefore, the Board does 
not have jurisdiction over those issues.  They are referred 
to the RO for appropriate action.  


REMAND

In his November 2007 notice of disagreement, the Veteran 
requested that he be scheduled for "a hearing at the 
Regional Office."  The requested hearing before a VA hearing 
officer has not been scheduled.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for the requested 
hearing before a VA hearing officer at 
the appropriate Regional Office.  

The Veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The Veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



_________________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  

